Name: Commission Regulation (EC) NoÃ 1216/2007 of 18 October 2007 laying down detailed rules for the implementation of Council Regulation (EC) NoÃ 509/2006 on agricultural products and foodstuffs as traditional specialities guaranteed
 Type: Regulation
 Subject Matter: consumption;  marketing;  foodstuff;  agricultural activity;  research and intellectual property;  European Union law
 Date Published: nan

 19.10.2007 EN Official Journal of the European Union L 275/3 COMMISSION REGULATION (EC) No 1216/2007 of 18 October 2007 laying down detailed rules for the implementation of Council Regulation (EC) No 509/2006 on agricultural products and foodstuffs as traditional specialities guaranteed THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 509/2006 of 20 March 2006 on agricultural products and foodstuffs as traditional specialities guaranteed (1), and in particular Article 19(1) thereof, Whereas: (1) Regulation (EC) No 509/2006 has repealed Council Regulation (EEC) No 2082/92 of 14 July 1992 on certificates of specific character for agricultural products and foodstuffs (2). For the sake of clarity, Commission Regulation (EEC) No 1848/93 (3), which lays down detailed rules for the application of Regulation (EEC) No 2082/92 should be repealed and replaced by a new Regulation. (2) Regulation (EC) No 509/2006 provides that in order to qualify as a traditional speciality guaranteed, an agricultural product or foodstuff shall comply with a product specification. Detailed rules on the information to be included in the product specification, especially concerning names to be registered, description of the product and the production method and checking the specific character, should be provided for. (3) Specific rules for names not in Latin characters and for registrations in more than one language should be laid down. (4) Article 13(3) of Regulation (EC) No 509/2006 provides that a specification may refer to the possibility of accompanying the registered name by a label with a particular form of words intended to be translated into languages other than the language in which the name is registered. Although the specification need not provide translations of this form of words, the original text to be translated should be provided in the specification. (5) The product specification should be presented in a concise way, avoiding description of historical practices that are no longer followed and repetition of general obligations. A maximum length for the product specification should be set. (6) The Community symbol referred to in Article 12(2) of Regulation (EC) No 509/2006 should be defined. The second paragraph of Article 22 of that Regulation provides that the symbol will be compulsory for Community products from 1 May 2009, without prejudice to products already placed on the market before that date. However, since the symbol may be used voluntarily by operators before that date, it is appropriate to define rules concerning the use of the symbol with effect from 1 July 2008. (7) Regulation (EC) No 509/2006 provides that a producer intending to produce a traditional speciality guaranteed for the first time shall notify this beforehand to the designated authorities or bodies verifying compliance with the product specification. To ensure transparency and proper functioning of controls, the designated authorities or bodies should communicate to the Member State or, in case of third countries, to the Commission, the names and addresses of producers for which they verify compliance with the product specifications. (8) To ensure coherent implementation of Regulation (EC) No 509/2006, procedures should be specified and models concerning product specifications, objections and amendments should be provided for. (9) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Traditional Specialities Guaranteed, HAS ADOPTED THIS REGULATION: Article 1 Product specification 1. The product specification referred to in Article 6 of Regulation (EC) No 509/2006 shall include the information requested under point 3 in Annex I to this Regulation. 2. The type of the agricultural product or foodstuff shall be indicated in accordance with the classification set out in Annex II to this Regulation. 3. The product specification shall be concise and shall not exceed 10 pages except in justified cases. Article 2 Specific rules for a name 1. Where the original script of a name to be registered is not in Latin characters, a transcription in Latin characters shall also be registered together with the name in its original script. 2. Where registration is sought in more than one language, all forms of the name for which registration is sought shall appear in the product specification. 3. Where Article 13(3) of Regulation (EC) No 509/2006 is applied, and the group specifies that, when the product is marketed, the label may contain an indication in the other official languages that the product has been obtained in accordance with the tradition of the region, Member State or third-country from which the application originates, the indication to be translated into the other official languages shall appear in the product specification. Article 3 Specific rules for description of the product and the production method 1. A description of the product shall only mention the characteristics necessary to identify the product and its specific characteristics. It shall not repeat general obligations. 2. A description of the production method shall only include the production method in force. Historical practices are not to be included if they are no longer followed. Only the method necessary for obtaining the specific product shall be described in a way that enables reproduction of the product. 3. The key elements defining the product's specific character shall include a comparison with a category of products to which the product in question belongs, showing the difference. Existing standards may be quoted as a reference or as a comparison. 4. The key elements that prove the product's traditional character shall include the main elements that have remained unchanged, with precise and well established references. Article 4 Minimum requirements and procedures to check the specific character The product specification shall set out the characteristics to be checked to ensure the specific character of the product as well as procedures to be used and frequency of these checks. Article 5 Specific rules on labelling A Member State may provide that the name of the authority or body referred to in point (c) of Article 7(3) of Regulation (EC) No 509/2006 must appear on the label of the agricultural product or foodstuff designated as a traditional speciality guaranteed that is produced within its territory. Article 6 Applying for registration 1. An application for registration shall be drawn up in accordance with the form set out in Annex I to this Regulation. A duly completed electronic copy of the form shall also be provided. 2. Where the applicant group is established in a Member State, the application shall be accompanied by the declaration referred to in point (d) of Article 7(6) of Regulation (EC) No 509/2006. Where the applicant group is established in a third country, the application shall be accompanied by the documents referred to in point (d) of Article 7(3) of that Regulation. 3. The date of submission of an application to the Commission is the date on which the application is entered in the Commissions mail registry in Brussels. Article 7 Joint applications 1. Where pursuant to the second subparagraph of Article 7(1) of Regulation (EC) No 509/2006 several groups from different Member States submit a joint application, the objection procedure referred to in paragraph 5 of that Article shall be carried out in all Member States concerned. 2. The application, accompanied by the declarations referred to in Article 7(6)(d) of Regulation (EC) No 509/2006 from all the Member States concerned, shall be submitted to the Commission by any Member State concerned, or by any of the applicant groups in third countries concerned, directly or via the authorities of the third country concerned. Article 8 Objections 1. A statement of objection for the purposes of Article 9 of Regulation (EC) No 509/2006 may be drawn up in accordance with the form set out in Annex III to this Regulation. 2. In determining the admissibility of the objection pursuant to Article 9(3) of Regulation (EC) No 509/2006, the Commission shall check that the statement includes reasons and justification for the objection. 3. The period of six months referred to in Article 9(5) of Regulation (EC) No 509/2006 shall commence on the date of dispatch of the Commission's invitation to the interested parties to reach agreement among them. 4. When the procedure referred to in the first sentence of the second subparagraph of Article 9(5) of Regulation (EC) No 509/2006 has terminated, the Member State of application or the third-country applicant shall communicate the results of each consultation to the Commission within one month and may use the form set out in Annex IV to this Regulation. Article 9 Indications and symbols 1. The Community symbol referred to in Article 12(2) of Regulation (EC) No 509/2006 shall take the form defined in Annex V to this Regulation. The words TRADITIONAL SPECIALITY GUARANTEED within the symbol may be replaced by the equivalent term in another official language of the Community as laid down in Annex V to this Regulation. 2. Where the Community symbols or the indications referred to in Article 12 of Regulation (EC) No 509/2006 appear on the label of a product, they shall be accompanied by the registered name, or one of them, if the name has been registered in several languages. Article 10 Register 1. The Commission shall maintain at its seat in Brussels the Register of traditional specialities guaranteed, hereafter referred to as the Register. 2. Upon entry into force of a legal instrument registering a name, the Commission shall record the following data in the Register: (a) the registered name of the product in one or more languages; (b) information whether the registration is with or without reservation of the name; (c) information whether the group applies to benefit from the provisions of Article 13(3) of Regulation (EC) No 509/2006; (d) the class of the product as referred to in Annex II to this Regulation; (e) indication of the country or countries of the group or groups that made the application; and (f) reference to the instrument registering the name. 3. In respect of the names automatically registered by virtue of Article 19(2) of Regulation (EC) No 509/2006, the Commission shall record in the Register, by 31 July 2008, the data provided for in paragraph 2 of this Article. Article 11 Amendments to specification 1. An application for approval of changes to the product specification shall be drawn up in accordance with the form set out in Annex VI to this Regulation. 2. In the case of an application for approval of changes to product specifications under Article 11 of Regulation (EC) No 509/2006: (a) the information required under Article 7 of Regulation (EC) No 509/2006 shall comprise the duly completed application referred to in paragraph 1 of this Article and, where the applicant group is established in a Member State, the declaration referred to in point (d) of Article 7(6) of that Regulation; (b) the information to be published under Article 8(2) of Regulation (EC) No 509/2006 shall comprise the duly completed application referred to in paragraph 1 of this Article. 3. For an amendment to be regarded as minor, within the meaning of the fourth subparagraph of Article 11(1) of Regulation (EC) No 509/2006, it cannot: (a) relate to the essential characteristics of the product; (b) introduce essential changes to the production method; (c) include a change to the name, or to any part of the name, or use of the name, of the product. 4. Where the application concerns a temporary amendment to the product specification resulting from imposition of obligatory sanitary or phyto-sanitary measures by public authorities as laid down in Article 11(3) of Regulation (EC) No 509/2006, evidence of these measures shall be provided. 5. Where the Commission decides to accept an amendment to the specification that includes or comprises a change to the information recorded in the Register provided for in Article 10 of this Regulation, it shall strike the original data from the Register and record the new data in the Register with effect from the entry into force of the said decision. 6. Information submitted to the Commission pursuant to this Article shall be in both paper and electronic form. The date of submission of an amendment application to the Commission shall be the date on which the application is entered in the Commissions mail registry in Brussels. Article 12 Communication from the designated authorities or bodies 1. The authorities referred to in Article 14(1) of Regulation (EC) No 509/2006 or the control bodies referred to in the second indent of the first subparagraph of Article 15(1) of that Regulation shall communicate to the Member State the names and addresses of the producers for which they verify compliance with the product specifications. Member States shall keep the list of producers available for the other Member States and the Commission. 2. The authorities or control bodies referred to in Article 15(2) of Regulation (EC) No 509/2006 shall communicate to the Commission the names and addresses of the producers for which they verify compliance with the product specifications. Article 13 Cancellation 1. The Commission may take the view that the compliance with the conditions of the product specification for an agricultural product or foodstuff covered by a name of a traditional speciality guaranteed is no longer possible or cannot be ensured, in particular if no authority or control body referred to in Article 15 of Regulation (EC) No 509/2006 has been communicated to the Commission within a time period of 5 years. 2. Before cancelling a registration, the Commission shall allow the group which applied for registration to be heard, and may set a deadline for the group to comment. 3. When a cancellation takes effect, the Commission shall remove the name from the Register provided for in Article 10 of this Regulation. Article 14 Transitional rules The provisions of this Regulation shall apply with effect from the date of entry into force, subject to the following: (a) The provisions of Articles 1 to 4 shall apply only in respect of procedures for registration and approval of amendments where the publication pursuant to Article 8(2) of Regulation (EC) No 509/2006 or pursuant to Article 8(1) of Regulation (EEC) No 2082/92 has not taken place before the entry into force of this Regulation; (b) The provisions of Articles 6, 7, 11(1), 11(2), 11(4) and 11(6) shall only apply in respect of applications for registration and approval of amendments received after 19 April 2006; (c) The provisions of paragraphs 1, 2 and 3 of Article 8 shall only apply in respect of objection procedures for which the six-month period in Article 9(1) of Regulation (EC) No 509/2006 has not commenced at the date of entry into force of this Regulation; (d) The provisions of Article 8(4) shall only apply in respect of objection procedures for which the six-month period in Article 9(1) of Regulation (EC) No 509/2006 has not expired at the date of entry into force of this Regulation; (e) The provisions of Article 9(2) shall apply not later than 1 July 2008, without prejudice to products placed on the market before that date. Article 15 Repeal Regulation (EEC) No 1848/93 is repealed. Article 16 Entry into force This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. However, point (b) of Article 14 shall apply with effect from 20 April 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 October 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 1. (2) OJ L 208, 24.7.1992, p. 9. Regulation as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (3) OJ L 168, 10.7.1993, p. 35. Regulation as last amended by Regulation (EC) No 2167/2004 (OJ L 371, 18.12.2004, p. 8). ANNEX I (When this form is completed, the text in square parentheses shall be omitted.) APPLICATION FOR REGISTRATION OF A TSG COUNCIL REGULATION (EC) No 509/2006 of 20 March 2006 on agricultural products and foodstuffs as traditional specialities guaranteed [Insert name, as in 3.1. below:] EC No: [for EC use only] 1. Name and address of the applicant group [In case of several applicant groups, provide information concerning each of them]  Name of group/or organisation (if relevant):  Address:  Telephone:  e-mail address: 2. Member State or third country 3. Product specification 3.1. Name(s) to be registered (Article 2 of Regulation (EC) No 1216/2007) [Where registration is sought for in more than one language, include all forms of the name to be used. Where Article 13(3) of Regulation (EC) No 509/2006 is applied, i.e. the group specifies that, when the product is marketed, the label may contain, in addition to the name of the product in the original language, an indication in the other official languages that the product has been obtained in accordance with the tradition of the region, Member State or third-country from which the application originates, include also the indication to be translated into the other official languages.] 3.2. Whether the name: Ã¯   is specific in itself Ã¯   expresses the specific character of the agricultural product or foodstuff [Provide explanation] 3.3. Whether reservation of the name is sought under Article 13(2) of Regulation (EC) No 509/2006 [Select one, X] Ã¯   Registration with reservation of the name Ã¯   Registration, without reservation of the name 3.4. Type of product [as in Annex II] 3.5. Description of the agricultural product or foodstuff to which the name under point 3.1. applies (Article 3(1) of Regulation (EC) No 1216/2007) 3.6. Description of the production method of the agricultural product or foodstuff to which the name under point (3.1.) applies (Article 3(2) of Regulation (EC) No 1216/2007) 3.7. Specific character of the agricultural product or foodstuff (Article 3(3) of Regulation (EC) No 1216/2007) 3.8. Traditional character of the agricultural product or foodstuff (Article 3(4) of Regulation (EC) No 1216/2007) 3.9. Minimum requirements and procedures to check the specific character (Article 4 of Regulation (EC) No 1216/2007) 4. Authorities or bodies verifying compliance with the product specification [Where more than one authority or body is verifying compliance with the product specification, include information on all of them.] 4.1. Name and address  Name:  Address:  Telephone:  e-mail address: [Select one, X:] Ã¯   Public Ã¯   Private 4.2. Specific tasks of the authority or body [Only tasks related to verification of compliance with the provisions of the specification] ANNEX II CLASSIFICATION OF PRODUCTS FOR THE PURPOSES OF COUNCIL REGULATION (EC) No 509/2006 1. Products of Annex I to the EC Treaty intended for human consumption  Class 1.1. Fresh meat (and offal)  Class 1.2. Meat products (cooked, salted, smoked, etc.)  Class 1.3. Cheeses  Class 1.4. Other products of animal origin (eggs, honey, various dairy products except butter, etc.)  Class 1.5. Oils and fats (butter, margarine, oils, etc.)  Class 1.6. Fruit, vegetables and cereals, fresh or processed  Class 1.7. Fresh fish, molluscs and crustaceans and products derived therefrom  Class 1.8. Other products of Annex I of the Treaty 2. Foodstuffs referred to in Annex I of Regulation (EC) No 509/2006  Class 2.1. Beer  Class 2.2. Chocolate and other food preparations containing cocoa  Class 2.3. Confectionery, bread, pastry, cakes, biscuits and other bakers wares  Class 2.4. Pasta, whether or not cooked or stuffed  Class 2.5. Pre-cooked meals  Class 2.6. Prepared condiment sauces  Class 2.7. Soups or broths  Class 2.8. Beverages made from plant extracts  Class 2.9. Ice-creams and sorbets. ANNEX III (When this form is completed, the text in square parentheses shall be omitted.) STATEMENT OF OBJECTION Council Regulation (EC) No 509/2006 of 20 March 2006 on agricultural products and foodstuffs as traditional specialities guaranteed 1. Name of product [as given in Official Journal (OJ) publication] 2. Official reference [as given in Official Journal (OJ) publication] Reference number: Date of OJ publication: 3. Contact details Contact person: Title (Mr, Ms ¦): Name: Group/organisation/individual: Or national authority: Department: Address: Telephone + e-mail address: 4. Reason for the objection:  Ã¯   Non-compliance with the conditions laid down in Article 2 of Regulation (EC) No 509/2006  Ã¯   Non-compliance with the conditions laid down in Article 4 of Regulation (EC) No 509/2006  Ã¯   Non-compliance with the conditions laid down in Article 5 of Regulation (EC) No 509/2006  Ã¯   In the case of applications under Article 13(2), use of the name is lawful, renowned and economically significant for similar agricultural products or foodstuffs 5. Detail of objection Provide a statement setting out the reasons and justification for the objection. Provide also a statement explaining the legitimate interest of the objector, unless the objection is lodged by the national authorities, in which case no statement of legitimate interest is required. The statement of objection should be signed and dated. ANNEX IV (When this form is completed, the text in square parentheses shall be omitted.) NOTIFICATION OF END OF CONSULTATIONS FOLLOWING OBJECTION PROCEDURE Council Regulation (EC) No 509/2006 of 20 March 2006 on agricultural products and foodstuffs as traditional specialities guaranteed 1. Name of product [as given in Official Journal (OJ) publication] 2. Official reference [as given in Official Journal (OJ) publication] Reference number: Date of OJ publication: 3. Result of consultations 3.1. Agreement was reached with the following objector(s): [annex copies of letters showing agreement] 3.2. Agreement was not reached with the following objector(s): 4. Product specification The specification has been amended Yes Ã¯   No Ã¯   If Yes, annex the amended product specification 5. Dated and signed [Name] [Department/Organisation] [Address] [Telephone: +] [e-mail address:] ANNEX V REPRODUCTION OF THE COMMUNITY SYMBOLS AND INDICATIONS 1. Community symbols in colour or black and white When used in colour, direct colours (Pantone) or four-colour process may be used. The reference colours are indicated below. Community symbols in pantone: Community symbols in four-colour process: Community symbols in black and white: 2. Community symbols in negative If the background colour of the packaging or label is dark, the symbols may be used in negative format, using the background colour of the packaging or label. 3. Contrast with background colours If a symbol is used in colour on a coloured background, which makes it difficult to see, a delimiting outer circle around the symbol should be used to improve contrast with the background: 4. Typography Times Roman capitals must be used for the text. 5. Reduction The minimum size of the Community symbols is 15 mm in diameter. 6. Traditional speciality guaranteed and its abbreviation in EC languages EC language Term Abbreviation BG Ã ÃÃ °Ã ½Ã ° Ã  Ã ÃÃ °Ã ´Ã ¸Ã Ã ¸Ã ¾Ã ½Ã ½Ã ¾ Ã Ã ¿Ã µÃ Ã ¸Ã Ã ¸Ã Ã µÃ ½ Ã Ã °ÃÃ °Ã ºÃ Ã µÃ Ã ¥Ã ¢Ã ¡Ã ¥ ES especialidad tradicional garantizada ETG CS zaruÃ enÃ ¡ tradiÃ nÃ ­ specialita ZTS DA garanteret traditionel specialitet GTS DE garantiert traditionelle SpezialitÃ ¤t g.t.S. ET garanteeritud traditsiooniline eritunnus GTE EL Ã µÃ ³Ã ³Ã Ã ·Ã ¼Ã ­Ã ½Ã ¿ ÃÃ ±Ã Ã ±Ã ´Ã ¿Ã Ã ¹Ã ±Ã ºÃ  Ã ¹Ã ´Ã ¹Ã Ã Ã ÃÃ ¿ ÃÃ Ã ¿Ã Ã Ã ½ Ã  Ã Ã Ã EN traditional speciality guaranteed TSG FR spÃ ©cialitÃ © traditionnelle garantie STG GA speisialtacht thraidisiÃ ºnta rÃ ¡thaithe STR IT specialitÃ tradizionale garantita STG LV garantÃ ta tradicionÃ lÃ  Ã «patnÃ «ba GTI LT garantuotas tradicinis gaminys GTG HU hagyomÃ ¡nyos kÃ ¼lÃ ¶nleges termÃ ©k HKT MT speÃ jalitÃ tradizzjonali garantita STG NL gegarandeerde traditionele specialiteit GTS PL gwarantowana tradycyjna specjalnoÃ Ã  GTS PT especialidade tradicional garantida ETG RO specialitate tradiÃ ionalÃ  garantatÃ  STG SK zaruÃ enÃ ¡ tradiÃ nÃ ¡ Ã ¡pecialita ZTÃ SL zajamÃ ena tradicionalna posebnost ZTP FI aito perinteinen tuote APT SV garanterad traditionell specialitet GTS ANNEX VI (When this form is completed, the text in square parentheses shall be omitted.) AMENDMENT APPLICATION Council Regulation (EC) No 509/2006 of 20 March 2006 on agricultural products and foodstuffs as traditional specialities guaranteed Amendment application according to Article 11 [Registered name] EC No: [for EC use only] 1. Applicant group  Name of the group  Address  Telephone: +  e-mail address: 2. Member State or third country 3. Heading in the specification affected by the amendment Ã¯   Name of product, Ã¯   Reservation of the name (Article 13(2) of Council Regulation (EC) No 509/2006) Ã¯   Description of product Ã¯   Method of production Ã¯   Other (specify): 4. Type of amendment(s) Ã¯   Amendment to specification of registered TSG Ã¯   Temporary amendment to specification resulting from imposition of obligatory sanitary or phyto-sanitary measures by public authorities (Article 11(3) of Regulation (EC) No 509/2006) (provide evidence of these measures) 5. Amendment(s) [For each heading checked in section 3 above, provide a short explanation of each amendment. Provide also a statement explaining the legitimate interest of the group proposing the amendment.] 6. Updated product specification